Citation Nr: 1440973	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic residuals of a lightning strike injury (claimed as memory loss, twitching/flinching during sleep, and paralysis).

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include as a residual of a lightning strike injury.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, to include as a residual of a lightning strike injury.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to February 1992.  His service personnel records show that he served in Southwest Asia from August 1990 to March 1991, in support of Operations Desert Shield and Desert Storm.  His military decorations include the Parachute Badge.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss and tinnitus on the merits and determined that new and material evidence had not been submitted to reopen his previously denied claims of entitlement to service connection for chronic residuals of a lightning strike injury, a bilateral knee disability, and PTSD.  

In a June 2013 videoconference hearing, the Veteran and his spouse, accompanied by the Veteran's representative, presented oral testimony in support of the current appeal before the undersigned Veterans Law Judge.  The transcript of this hearing has been obtained and associated with the Veteran's claims file.

For the reasons that will be discussed in the REMAND portion of this decision, the issues of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus are remanded to the agency of original jurisdiction for further evidentiary and procedural development.  The Veteran and his representative will be notified by VA if any further action is required on their part. 


FINDINGS OF FACT

1.  In an unappealed December 1997 RO rating decision, the claim for service connection for chronic residuals of a lightning strike injury (claimed as memory loss, twitching/flinching during sleep, and paralysis) was denied on the basis that no permanent disabling residuals or chronic disability were clinically demonstrated in the Veteran's service treatment records or post-service medical records, which could be linked to his documented history of being struck by lightning during active duty.

2.  In an unappealed February 2004 RO rating decision, the Veteran's application to reopen his claim for service connection for chronic residuals of a lightning strike injury (claimed as memory loss, twitching/flinching during sleep, and paralysis) was denied for failure to submit new and material evidence.  Evidence received since the February 2004 RO rating decision is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.

3.  In an unappealed December 2004 RO rating decision, the Veteran's original claim for service connection for service connection for PTSD was denied on the basis that there was no competent medical evidence of an Axis I psychiatric diagnosis of PTSD.

4.  In November 2006, VA received new and material evidence relating to the Veteran's claim for service connection for service connection for PTSD; thereafter, in an unappealed August 2007 RO rating decision, the PTSD claim was reopened for a de novo review on the merits and denied on the basis that there was no evidence of an in-service stressor that was linked by competent medical evidence to the Veteran's Axis I psychiatric diagnosis of PTSD.

5.  Evidence received since the August 2007 RO rating decision denying service connection for PTSD on the merits is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.

6.  In an unappealed June 2008 appellate decision of the Board, the claims of entitlement to service connection for a left and right knee disability were denied on the basis that there was no competent medical evidence of a disability involving either knee that could be linked to service.

7.  Evidence received since the June 2008 Board decision denying the bilateral knee disability claim is either duplicative of evidence previously submitted and considered on the merits or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for residuals of a lightning strike injury (claimed as memory loss, twitching/flinching during sleep, and paralysis) have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claims of entitlement to service connection for a left and right knee disability (to include as residuals of a lightning strike injury) have not been met, and the claim is not reopened.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the claim of entitlement to service connection for PTSD are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a lightning strike injury (claimed as memory loss, twitching/flinching during sleep, and paralysis) and a left and right knee disability (to include as a residual of a lightning strike injury).

Regarding the new and material evidence claim as it pertains to the issues of VA compensation for a left and right knee disability and residuals of a lightning strike injury, under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claims for service connection for a bilateral knee disability and residuals of a lightning strike, which was received by VA in September 2009.  In response, VA sent to the Veteran a letter dated in October 2009, which provided notice of the elements of service connection and new and material evidence and the reasons for the prior final denials.  Thereafter, the application to reopen these claims was adjudicated and denied in a March 2010 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claims on appeal as they pertain to the issues of VA compensation for bilateral knee disabilities and residuals of a lightning strike injury.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of February 2004 that denied the original claim for service connection for residuals of a lightning strike injury, and the prior final Board decision of June 2008 that denied service connection for a left and right knee disability.  This evidence includes the Veteran's personal contentions, his service treatment records, and post-service VA medical records.  Furthermore, all evidence dated since the prior final rating decision of February 2004 and the prior final Board decision of June 2008 that the Veteran has identified as relevant to his application to reopen his claims for service connection for a bilateral knee disability and residuals of a lightning strike injury has been obtained and associated with his claims folder, including his records of examination and treatment from VA sources for the period from 2005 - 2010.  The Veteran has also been afforded ample opportunity to submit any additional relevant evidence in his possession or otherwise request VA to obtain specifically referenced records on his behalf.  The Board has also reviewed the Veteran's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  
      
VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2013).

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned Veterans Law Judge in a June 2013 videoconference hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding Veterans Law Judge fulfilled his duties to fully explain the new and material evidence issue and discuss the submission of evidence that may have been overlooked.  His questions and the oral testimony of the Veteran focused on the elements of new and material evidence to reopen his claims of entitlement to service connection for a bilateral knee disability and residuals of a lightning strike injury.  See transcript of June 20, 2013 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the June 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).   Bryant, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claims for service connection for a bilateral knee disability and residuals of a lightning strike injury, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  When an unappealed rating decision by the RO or the Board becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312   (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

As relevant, the Veteran's service treatment records show that his lower extremities and his neurological, cardiovascular, musculoskeletal, and psychiatric systems were clinically normal on enlistment examination in November 1988, other than a mild spinal curvature noted on examination, which did not bar him from physical qualification for full active service in the United States Army.  He denied having any pertinent disabling conditions in his medical history questionnaire that accompanied his November 1988 medical examination.  He entered active duty in February 1989.

In July 1990, the Veteran was treated for a lightning strike injury.  According to the medical report, he was outdoors in an open field when he was struck on his left lower extremity.  No obvious injury was noted and he appeared to the examiner to be in no acute distress.  An EKG of his heart that was conducted immediately after the accident was clinically normal and revealed a normal sinus rhythm.  He was released the same day from treatment in improved condition.  A follow-up treatment the day after the accident shows that the veteran walked with a limp.  Examination of his cranial nerved CN II - XII revealed normal findings.  A small contusion of his left foot was noted and he was assessed with lightning burn.  The discharge diagnosis was resolving injury.  No further treatment relating to the lightning strike injury is shown in the service treatment reports for the remainder of his period of active duty.

Regarding the Veteran's knees, although his military records show that he was a trained paratrooper who qualified for, and was awarded the Parachute Badge, his service treatment records are silent for any complaints or treatment relating to his knees.  

On the Veteran's separation examination in January 1992, the only abnormality noted on physical evaluation was a "bump mark" on his chest that reportedly was the result of repetitive lifting of ammunition boxes.  No abnormalities were checked in the examination report as they pertained to the Veteran's lower extremities and his neurological, cardiovascular, musculoskeletal, and psychiatric systems.  On separation, the examination report included an affirmation from the Veteran that there was no significant change in his health since his last physical examination.  He was discharged from active duty in February 1992.

Post-service medical records include the report of an October 1997 VA examination, in which the examining clinician acknowledged the Veteran's history of having been struck by lightning during active duty.  The Veteran reported that he experienced numbness from his waist all the way down below to his lower extremities immediately after being struck, but that the numbness gradually disappeared after a few weeks and he had not experienced any sensory problems involving his lower extremities thereafter.  He stated that his girlfriend informed him as early as in 1995 that, according to her perception, his entire body twitched during his sleep and he was displaying problems with his memory for recent events.  The Veteran also reported at the time that approximately two months earlier, he noticed onset of pain in his right knee while playing basketball, which he attributed to his paratrooper training in service.  Physical and neurological examination was normal, with no sensory, motor, cognitive, or memory deficits and no cranial nerve abnormalities.  Skin and musculoskeletal examination was also normal, with all joints, including the right knee, being in normal shape and displaying normal range of motion with no neurological deficit or swelling or deformity noted.  The diagnosis was status post lightning strike injury without significant objective neurological deficit.

Based on consideration of the above evidence, the RO denied the Veteran's claim for service connection for chronic residuals of a lightning strike injury in a December 1997 rating decision.  The Veteran was informed of this adverse decision and his appellate rights in correspondence dated in December 1997, but a timely appeal was not pursued and the decision became final.

In April 2003, the Veteran applied to reopen his claim for service connection for chronic residuals of a lightning strike injury.  He reiterated his contentions that he had memory loss, bodily twitching and flinching during sleep, and paralysis due to his in-service lightning strike.  Otherwise, no medical evidence was submitted to objectively support this contention.  In a February 2004 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for chronic residuals of a lightning strike injury for lack of new and material evidence.  The Veteran was informed by VA of this denial and his appellate rights in a February 2004 letter, but he did not perfect a timely appeal of this denial and it became final.

In April 2003, the Veteran also filed an original claim for service connection for a left and right knee disability.  In VA medical records dated 2004 - 2007, the Veteran complained of bilateral knee pain.  Crepitus was observed and he was assessed with bilateral knee arthralgia.  He presented his contention that he sustained a chronic bilateral knee disability from repetitive trauma following multiple parachute jumps during paratrooper training in service as well as from his lightning strike injury.  In a June 2008 appellate decision of the Board, the Veteran's claim for service connection for a left and right knee disability was denied on the basis of the absence of an objective medical evidence of a current disability affecting either knee, after consideration of the foregoing evidence.  The Board decision was not appealed and became final.

Thereafter, in September 2009, the Veteran applied to reopen his previously denied claims of service connection for a bilateral knee disability and residuals of a lightning strike injury.  Evidence submitted in support of his application includes his previous contentions discussed above, which were presented in written correspondence and at his June 2013 Board hearing, and VA medical records dated 2004 - 2010, which show that the Veteran noted to have had a history of being struck by lightning during military service and that he was treated for complaints of bilateral knee pain, aggravated by seasonal weather changes, which was assessed as arthralgia with crepitus and patella-femoral syndrome, for which he was prescribed orthotics.  The medical records do not present any objective opinion from a clinician linking the Veteran's knee complaints and diagnosis to his period of military service, including his history of being struck by lightning, nor do they present any diagnoses that have been attributed as disabling residuals of a lightning injury.  No diagnosis or treatment for any chronic neurological disorders are shown in the 2004 - 2010 VA records.  The records also show diagnoses and treatment for combat-related PTSD and chronic alcohol abuse, but no psychiatric or cognitive disorders linked to his history of being struck by lightning.  

The Veteran testified at his June 2013 Board hearing, in pertinent part, that he had been informed that he had sustained muscle and tissue damage after being struck by lightning in service.  He claimed that his bilateral knee disability was a residual of this lightning injury as well as repetitive stress injury from paratrooper training, although he denied seeking or receiving treatment for knee complaints during active duty.


The Board has considered the aforementioned evidence submitted since the prior final rating decision of February 2004 regarding the claim for a lightning strike injury, and the evidence submitted since the prior final Board decision of June 2008 regarding the claim for a bilateral knee disability, but finds all are cumulative and redundant of previously considered evidence or otherwise evidence that is not new and material to the Veteran's individual claim.  The Veteran's broad contentions that he has a bilateral knee disability and neurological and cognitive disorders attributable to his lightning injury and paratrooper training in service were previously considered in the prior final rating and Board decisions.  His assertions were rejected on the merits as the contemporaneous service treatment records and post-service medical records did not objectively demonstrate that a chronic bilateral knee disability had its onset in service or that he has disabling chronic residuals associated with his history of a lightning injury during active duty.  His resubmission of what are essentially the same contentions, absent any actual objective clinical opinions to substantiate them, is merely cumulative and redundant.  It therefore does not constitute evidence that is new for purposes of reopening the Veteran's knee and lightning injury claims. 

The VA medical records relating to the period from 2004 - 2010 do not present any objective nexus opinion linking the diagnoses underlying the Veteran's knee complaints to his military service and do not establish that he has any actual chronic disability that can be etiologically linked to his lightning injury in service.  As such, they are merely cumulative and redundant of previously considered service treatment records and VA clinical records dated 1997 - 2004, showing that the Veteran has no neurological, cognitive, or orthopedic disability attributable to his period of military service or otherwise the result of a lightning injury.  As such, these records do not constitute evidence that is both new and material to the Veteran's claims for VA compensation for a bilateral knee disability and residuals of a lightning injury as they do not raise a reasonable possibility of substantiating either claim.  See 38 C.F.R. § 3.156 (2013).

In view of the foregoing discussion, the Board concludes that the evidence submitted since February 2004 regarding the claim for a lightning strike injury, and since June 2008 regarding the claim for a bilateral knee disability, is not new and material and the Veteran's petition to reopen these VA compensation claims for a de novo review on the merits is denied.  See 38 C.F.R. § 3.156(a) (2013).

II.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD.

With regard only to the issue of new and material evidence as it pertains to the claim for service connection for PTSD, as the Board is conceding that such evidence has been submitted to reopen the claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for PTSD, to include a chronic acquired psychiatric disorder.  His original claim for VA compensation for PTSD was denied in a December 2004 RO rating decision.  Evidence considered at the time included his service treatment and personnel records.  The December 2004 rating decision determined that the Veteran's service treatment records did not show a psychiatric diagnosis in service and his service personnel records did not indicate a stressful event that would support his PTSD claim.  The Veteran was notified of this denial and his appellate rights in correspondence dated in December 2004, but he did not file an appeal or submit material evidence within one year of the decision.  38 C.F.R. § 3.156 (b) (2013).  The denial thereby became final.   See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  

In November 2006, the Veteran submitted an application to reopen his claim for service connection for PTSD.  Evidence submitted included VA psychiatric treatment records showing an Axis I diagnosis of PTSD related to Gulf War combat stressors.  An August 2007 VA memorandum, however, determined that the Veteran filed to submit information, per VA's request, to verify his alleged stressful events relating to his PTSD claim.  In an August 2007 rating decision, the RO determined that new and material evidence had been submitted, reopened the PTSD claim for a de novo review on the merits, and denied the claim on the basis that the PTSD diagnosis could not be linked to any verifiable service-related stressors.  The Veteran was notified of this denial and his appellate rights in correspondence dated in August 2007, but he did not file an appeal or submit material evidence within one year of the decision.  38 C.F.R. § 3.156 (b) (2013).  The denial thereby became final.   See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  
  
In September 2009, the Veteran submitted a new application to reopen his  PTSD claim.  Evidence accompanying his application included VA psychiatric treatment reports dated 2007 - 2010, which present an Axis I diagnosis of chronic PTSD linked to Gulf War combat stressors.  The Veteran also presented an account of stressors that included witnessing the wounding of a fellow American serviceman and, as his unit advanced into Iraqi territory, viewing burning enemy armored vehicles and the remains of Iraqi soldiers who were killed in combat.     

The Board finds that the above clinical evidence indicates that the Veteran has an Axis I diagnosis of chronic PTSD that is associated with combat stressors he experienced during Southwest Asia service in support of Operation Desert Storm.  The evidence is new in that it was not considered at the time of the earlier August 2007 decision and material because it tends to establish a basis/evidence of service connection for PTSD on a direct basis, thereby reasonably raising the possibility of substantiating the claim.  Accordingly, the Board grants the new and material aspect of the Veteran's appeal and reopens the PTSD claim for a de novo review on the merits.  38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for residuals of a lightning strike injury (claimed as memory loss, twitching/flinching during sleep, and paralysis) for a de novo review on the merits is denied.

New and material evidence having not been submitted, the application to reopen the claims of entitlement to service connection for a left and right knee disability for a de novo review on the merits is denied.

New and material evidence having been received, the claim for service connection for PTSD is reopened for a de novo review.


REMAND

With regard to the Veteran's reopened claim of entitlement to service connection for PTSD, the Board notes that recent liberalizing changes in VA regulations governing PTSD claims have relaxed the evidentiary requirement that the combat stressor associated a PTSD diagnosed must be independently verified.  The new regulation provides that, in the absence of clear and convincing evidence to contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor if it is related to fear of hostile military activity and a VA psychiatric clinician confirms that the claimed stressor is adequate to support a PTSD diagnosis and the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2013).     

The VA clinical evidence dated 2004 - 2009 appears to show that the Veteran has an Axis I diagnosis of PTSD linked to his account of exposure to combat stressors that are consistent with his type of service as an Army artillerist who served in Southwest Asia in a combat zone during Operation Desert Storm.  However, the most recent clinical examination addressing the Veteran's PTSD claim was a VA psychiatric examination conducted in November 2010, in conjunction with his application to reopen his claim, in which the examining psychologist reportedly reviewed the Veteran's claims file, interviewed the Veteran, diagnosed him with alcohol abuse is sustained partial remission (unrelated to service), but determined that he did not meet the criteria for an Axis I diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual, 4th edition (DSM-IV).  

The Board has carefully reviewed the text of the VA psychologist's examination report of November 2010.  Notwithstanding the November 2010 clinician's notation that he had reviewed the Veteran's claims file in conjunction with the examination, the Board notes that at no point in the report or opinion does the examiner expressly address either his concurrence with, or rejection of the ample diagnoses of combat-linked PTSD presented in the prior clinical record, much less present a clinical rationale to support his stance.  As such, this deficit makes it impossible for the Board to determine whether or not the PTSD diagnoses presented in the clinical record prior to the November 2010 examination are clinically valid and, furthermore, the Board cannot determine at present whether or not the non-diagnosis of PTSD as of the November 2010 examination is, in fact, a permanent finding, given that this examination was conducted nearly four years ago.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the elemental requirement in a service connection claim of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.  Therefore, in view of the foregoing discussion, the Board finds the November 2010 examiner's opinion and his findings and diagnoses are inadequate in their current state to be usable for VA adjudication purposes.  The case should be remanded for a new VA psychiatric examination, in which the examining clinician should review the Veteran's pertinent clinical history contained in his claims file and present a definitive Axis I diagnosis.  

With regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran's service personnel records show that his military occupational specialty (MOS) throughout active duty was as an artillery crewman and that he served in Southwest Asia from August 1990 to March 1991, in support of Operations Desert Shield and Desert Storm.  He has presented credible testimony, consistent with his documented MOS and service in a combat zone, that he was exposed to acoustic trauma from operating artillery guns for hours at a time while engaged in fire support missions during Operation Desert Storm in the first Gulf War.  Accordingly, the Board factually concedes that the Veteran was exposed to traumatic levels of noise during active duty.  He now presents with subjective complaints of bilateral hearing loss, which he attributes to his duties as a cannoneer during combat service.  

The audiological test reports currently of record, which include reports conducted both during and after service, with the most recent examination performed by VA in January 2010, do not objectively demonstrate that the Veteran's level of hearing acuity in either ear meets the criteria under 38 C.F.R. § 3.385 (2013) for a hearing loss disability.  However, the Veteran stated at his June 2013 hearing that he noted a significant and perceptive worsening in his ability to hear in the time since the January 2010 VA examination.  As this examination is nearly five years old at the time of this writing and the Veteran is competent to report that he could perceive a decrease in his hearing acuity in the time since the latest audiological assessment (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), it is plausible that a current hearing test would reveal impairment that meets § 3.385 criteria for hearing loss during the pendency of this claim.  [See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007): The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.]  Thusly, the bilateral hearing loss issue should be remanded to the AOJ for a VA audiological examination to determine whether or not the results obtain meet the criteria for a hearing loss disability in either ear for VA compensation purposes.  If so, the examining clinician should present a nexus opinion as to whether it is as likely as not that the Veteran's hearing loss in either or both ears is etiologically related to his conceded history of traumatic noise exposure from operating artillery guns in service.  As tinnitus has often been clinically linked with sensorineural-type hearing loss, the issue of entitlement to VA compensation for tinnitus is also remanded for a nexus opinion, to be predicated on the clinical findings obtained and the opinion rendered with regard to the hearing loss claim.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for PTSD, hearing loss, and tinnitus, and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  The Veteran shall be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist, such as PTSD.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).

[a.]  Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD is the result of any in-service claimed event.  

[b.]  The examiner is requested to provide an opinion, supported by a detailed discussion and rationale, as to whether or not the diagnosis of PTSD presented in the clinical record prior to the November 2010 VA psychiatric examination is valid, given the determination of the November 2010 examiner that the Veteran did not meet the DSM-IV criteria for PTSD.  The opining clinician should expressly state his concurrence with, or refutation of the PTSD diagnosis presented prior to November 2010.

[c.]   The examiner is requested to provide an opinion, supported by a detailed discussion and rationale, as to whether or not he concurs with or refutes the determination of the clinician who conducted the November 2010 VA examination that the Veteran did not meet the DSM-IV criteria for PTSD.  

The VA examiner should determine whether the Veteran's claimed stressor(s) is/are related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor(s) is/are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For the purposes of this paragraph, "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include an in-service stressor(s).

For purposes of presenting the opinion, the examiner should assume the Veteran's stressor account to be factually true.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran should be scheduled for a VA examination by an appropriate clinician to determine if the Veteran's objectively assessed hearing acuity in either ear meets the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  (Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels, or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.)

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).  

All tests deemed appropriate by the audiological examiner should be conducted.  The Veteran's claims file must be made available for the examiner's review in conjunction with this examination and the examiner must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the clinician should present an opinion, with complete supportive rationale, addressing the following questions:

[a.]  Does the Veteran have a current hearing loss disability, either unilateral or bilateral, for VA purposes under the criteria contained in 38 C.F.R. § 3.385?

[b.]  If a hearing loss disability for VA purposes is objectively demonstrated, then, given the current severity of the Veteran's unilateral or bilateral hearing loss and his exposure to high levels of noise during active duty from operating artillery guns as late as 1992, is it at least as likely as not that the hearing loss is the result of his exposure to acoustic trauma during service?

[c.]  If the examiner determines that the Veteran's hearing loss in either ear is sensorineural in nature, is it at least as likely as not that his tinnitus is secondarily related to the sensorineural hearing loss diagnosis?

[d.]  If the tinnitus is deemed to be unrelated to sensorineural hearing loss, then is it at least as likely as not the result of the Veteran's exposure to acoustic trauma from regularly operating artillery guns during service in the United States Army, even as late as 1992?

(For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of artillery fire during the time period in question and that he was not subsequently exposed to any significant levels of noise thereafter for the entirety of his post-service life.)

The VA examiner should include a detailed supportive rationale for the requested opinions in the discussion.

If the opining examiner is unable to provide any requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent) or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Thereafter, the AOJ should ensure that the above development is fully undertaken, taking any corrective actions deemed necessary to ensure substantial compliance with the Board's instructions presented above.

5.  Afterwards, the AOJ should readjudicate the Veteran's claims of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus.  If the full benefit sought on appeal remains denied with respect  to any claim on appeal, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


